J. A20032/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

RINALDO SANTARELLI AND                   :     IN THE SUPERIOR COURT OF
CARMEL SANTARELLI                        :           PENNSYLVANIA
                                         :
                   v.                    :
                                         :
JAMES SANTARELLI,                        :          No. 377 MDA 2017
                                         :
                        Appellant        :


              Appeal from the Order Entered February 14, 2017,
            in the Court of Common Pleas of Lackawanna County
                     Civil Division at No. 2015-CIV-3296


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 26, 2018

      James Santarelli appeals from the February 14, 2017 order granting

appellees’ petition to enforce settlement agreement in this property dispute

and ordering him to transfer his 1/3 interest in the parties’ jointly owned

property to appellees in accordance with their purported settlement

agreement. For the following reasons, we reverse.

      The trial court summarized the relevant facts and procedural history of

this case as follows:

                  This matter arises out of an alleged incident that
            occurred on September 7, 2014, at the Property
            located at 906 Blakely Street, Jessup, PA 18343
            (hereinafter the “Property”), in which [appellees] and
            [appellant] share joint ownership.       The Property
            consists of three (3) rental units, one (1) of which is
            occupied by [appellees]. [Appellees] own a 2/3 share
            and [appellant] a 1/3 share in the Property. On said
J. A20032/17


          date, [appellees] allege that [appellant] physical[ly]
          attacked [appellee] Rinaldo Santarelli, [his 90-year
          old uncle,] resulting in bodily injury to his left arm and
          face.    On May 12, 2015[,] [appellees] filed a
          Complaint, raising one (1) count of assault and
          battery and two (2) counts of intentional infliction of
          emotional distress resulting from the alleged incident
          occurring at the Property.         On June 30, 2015,
          [appellant] filed his Answer and New Matter to
          [appellees’] Complaint.

                On April 12, 2016, the parties appeared before
          the Magisterial District Judge Sean McGraw
          [(hereinafter, “Magistrate McGraw”)] on cross-filed
          summary criminal actions. [Appellees] contend that
          at this hearing the parties agreed that they would
          obtain an appraisal of the Property to determine the
          fair market value, and that [appellant] would sell
          [appellees] his 1/3rd [sic] share in exchange for
          [appellees’] discontinuance of the present action. On
          July 11, 2016, J. Conrad Bosley prepared an appraisal
          of the Property, and concluded that the fair market
          value is $64,000.00. Subsequently, [appellees] allege
          that [appellant] refused to sell his 1/3 portion of the
          Property.

                 On September 23, 2016, [appellees] filed a
          Petition to Enforce Settlement, and a brief in support
          thereof. On October 11, 2016, [appellant] filed his
          Answer to [appellees’] Petition to Enforce Settlement,
          and subsequently filed a brief in opposition. A hearing
          on the Petition was held on February 13, 2017, and
          [the trial court] entered an Order granting [appellees’]
          Petition [on February 14, 2017]. The Order found that
          an oral agreement existed between the parties in
          which [appellant] would sell his 1/3rd [sic] interest in
          the Property to [appellees] for the amount determined
          by the fair market value appraisal of J. Conrad Bosley,
          in exchange for the parties withdrawing their cross
          filed private criminal complaints at the Magisterial
          District Judge and [appellees] discontinuing the
          present action. [Appellant] was ordered to transfer
          his 1/3rd [sic] interest in the Property to [appellees] in
          accordance with the agreement.


                                    -2-
J. A20032/17



Trial court opinion, 3/24/17 at 1-2 (footnote and citation omitted).1

      At the outset, it is important to note that the certified record does not

contain a written transcript of the April 12, 2016 magisterial proceedings. As

the trial court and no party cites to the notes of testimony from that

proceeding, it appears that no transcript exists. Although it is not abundantly

clear from the trial court’s recitation of the factual history, a number of

witnesses testified on behalf of appellees at the February 13, 2017 hearing,

including appellees’ son, Ronald Santarelli (hereinafter, “Son”); appellees’

daughter, Deborah Bonda (hereinafter, “Daughter”); and appellee, Carmel

Santarelli (hereinafter, “Wife”). (See notes of testimony, 2/13/17 at 3, 15,

19.) The trial court excused appellee, Rinaldo Santarelli, from testifying due

to his age and the fact that he would offer the same testimony as Wife. (Id.

at 21.)   However, the record reflects that the only individuals who were

actually present during the parties’ purported oral agreement in Magistrate

McGraw’s back office were Chief of Police Joseph M. Walsh (hereinafter, “Chief

Walsh”), the parties’ attorneys, and the magistrate himself. Wife, Son, and

Daughter all testified that they were not present in Magistrate McGraw’s back

office when the purported agreement was discussed, but only were made




1The trial court opinion does not contain pagination; for our discussion, we
have assigned each page a corresponding number. Additionally, the trial court
opinion inadvertently refers to appellant, James Santarelli, as “appellee” and
appellees, Rinaldo and Carmel Santarelli, as “appellants.” Accordingly, we
have corrected these designations in the trial court’s recitation of the facts.


                                     -3-
J. A20032/17

aware     of   the   terms   of   the   agreement   after   appellees’   counsel,

Michael Perry, Esq. (hereinafter, “Attorney Perry”), spoke to them. (Id. at

9-12, 20.)      Furthermore, appellees stipulated to these facts during the

hearing. (Id. at 12, 29.)

        Following entry of the order now on appeal, appellant did not file any

post-trial motions.2 Thereafter, on February 28, 2017, appellant filed a timely

notice of appeal to this court. The trial court did not order appellant to file a

concise statement of errors complained of on appeal, in accordance with

Pa.R.A.P. 1925(b). The trial court filed its Rule 1925(a) opinion on March 24,

2017.

        Appellant raises the following issues for our review:

               1.    DID THE TRIAL COURT COMMIT AN ERROR OF
                     LAW IN DETERMINING THERE WAS A VALID
                     AGREEMENT BETWEEN THE PARTIES ABSENT A
                     MEETING OF THE MINDS ON ITS ESSENTIAL
                     TERMS?

               2.    DID THE TRIAL COURT COMMIT AN ERROR OF
                     LAW IN RELYING ON THE TESTIMONY OF
                     WITNESSES WHO WERE NOT PRESENT AT THE
                     TIME THE TERMS OF THE AGREEMENT WERE
                     REACHED AND IGNORING THE TESTIMONY OF
                     THE ONLY INDEPENDENT WITNESS WHO WAS
                     PRESENT FOR THE DISCUSSION?




2 We note that appellant’s failure to file post-trial motions in accordance with
Pa.R.C.P. 227.1 does not result in waiver, as such motions are not required
from an order granting a petition to enforce a settlement agreement. See
Kramer v. Schaeffer, 751 A.2d 241, 244 (Pa.Super. 2000) (concluding that
a trial court’s decision on a motion to enforce a settlement is not the type of
proceeding from which post-trial motions are required).


                                        -4-
J. A20032/17


            3.    DID THE TRIAL COURT COMMIT AN ERROR OF
                  LAW IN BASING THE EXISTENCE OF AN
                  AGREEMENT ON THE PARTIES’ FAILURE TO
                  TAKE FURTHER ACTION AT THE MAGISTRATE’S
                  OFFICE WHEN THE EVIDENCE PRESENTED
                  INDICATES THAT THE MAGISTRATE HEARING
                  WAS CONTINUED UNTIL RESOLUTION OF THE
                  PETITION TO ENFORCE THE SETTLEMENT
                  AGREEMENT?

Appellant’s brief at 4-5.

      Our standard of review of a trial court’s decision to grant a petition to

enforce a settlement agreement is well settled.

            When reviewing a trial court’s decision to enforce a
            settlement agreement, our scope of review is plenary
            as to questions of law, and we are free to draw our
            own inferences and reach our own conclusions from
            the facts as found by the court. However, we are only
            bound by the trial court’s findings of fact which are
            supported by competent evidence. The prevailing
            party is entitled to have the evidence viewed in the
            light most favorable to its position. Thus, we will only
            overturn the trial court’s decision when the factual
            findings of the court are against the weight of the
            evidence or its legal conclusions are erroneous.

Salsman v. Brown, 51 A.3d 892, 893-894 (Pa.Super. 2012) (citation

omitted).

      Appellant first contends that the trial court erred in concluding that an

enforceable agreement existed because the parties never reached “a meeting

of the minds” as to the essential terms of the agreement. (Appellant’s brief

at 9-10.) In support of this contention, appellant avers that the trial court

committed an error of law by disregarding the testimony of the only

independent witness, Chief Walsh, who was present for the discussion in


                                     -5-
J. A20032/17

Magistrate McGraw’s back office on April 12, 2016. (Id. at 11-12.) For the

following reasons, we agree.

      Principles of contract law govern the enforceability of settlement

agreements, and as with any contract, “[c]ourts will enforce a settlement

agreement if all its material terms have been agreed upon by the parties.”

Pennsbury Vill. Assocs., LLC v. Aaron McIntyre, 11 A.3d 906, 914 (Pa.

2011) (citations and internal quotation marks omitted). Generally, “[w]here

a settlement agreement contains all of the requisites for a valid contract, a

court must enforce the terms of the agreement. This is true even if the terms

of the agreement are not yet formalized in writing.” Mastroni-Mucker v.

Allstate Ins. Co., 976 A.2d 510, 518 (Pa.Super. 2009) (citations omitted),

appeal denied, 991 A.2d 313 (Pa. 2010). Thus, in order to be valid and

enforceable, there must exist “an offer (the settlement figure), acceptance,

and consideration (in exchange for the plaintiff terminating his lawsuit, the

defendant will pay the plaintiff the agreed upon sum).” Id. (citation omitted).

      Instantly, the trial court concluded that the parties entered into a valid

and enforceable oral agreement whereby appellant agreed to sell his 1/3 share

of the property to appellees at the appraised fair market value, and in return,

appellees would discontinue their pending civil action against appellant; both




                                     -6-
J. A20032/17

parties also agreed to withdraw their cross-filed private criminal complaints.3

(See trial court order, 2/14/17 at ¶ 2; certified record at # 21.) In support

of this conclusion, the trial court relied on the testimony of Wife, Son, and

Daughter at the February 13, 2017 hearing, and summarized this testimony

in its opinion. (See trial court opinion, 3/24/17 at 3-4.)

      Upon review, we conclude that the trial court erred in concluding that a

valid and enforceable oral settlement agreement existed between the parties.

The record reflects that the trial court’s decision to grant enforcement of the

settlement is not supported by competent evidence, and its opinion

mischaracterizes the testimony of appellees’ three witnesses. As noted, the

three witnesses proffered by appellees – Son, Daughter, and Wife – all

acknowledged that they were not present for the actual discussion of the

terms of the purported agreement in Magistrate McGraw’s back office on

April 12, 2016, but rather relied on the recitation of the terms by counsel.

(See notes of testimony, 2/13/17 at 9-11, 16, 20.)           Appellees further

stipulated to this fact during the hearing:

            THE COURT: I think the foundation has been laid.
            This witness[, Son,] was never in the back room,
            which was the office of the –

            [Attorney Perry]: Agreed.

            THE COURT: -- MDJ

3 To the extent this matter concerns the affirmative defense of the Statute of
Frauds, also known as the Pennsylvania Uniform Written Obligations Act,
33 P.S. §§ 1-8, we decline to address this issue because neither party
properly raised this issue in their appellate briefs.


                                     -7-
J. A20032/17



            [Attorney Perry]: We’ll stipulate to that, Your Honor.

            ....

            Q.     In the meeting in [Magistrate McGraw’s] office,
                   was [Wife] in that meeting?

            A.     No.

            Q.     Was [Daughter] in that meeting?

            A.     No.

            [Attorney Perry]: Your Honor, I object. We stipulated
            that they were not back there.

            THE COURT: Stipulated to.

Id. at 12, 29.

      On the contrary, Chief Walsh, who was present for the discussion in

Magistrate McGraw’s office, testified that he did not recall appellant agreeing

to sell his portion of the property to appellees, only that the parties would hire

an appraiser and split the costs and that once that was completed, one of the

parties would buy the other out.      (Id. at 25-26.)    Notably, Chief Walsh’s

recollection of the April 12, 2016 discussion was that appellant did not want

to sell his portion of the property to appellees, which Chief Walsh testified to

multiple times during both direct and cross-examination:

            Q.     Do you recall my client, [appellant,] at any point
                   in time, agreeing that he was going to sell his
                   interests and the [appellees] would live there in
                   the future?

            A.     No.



                                      -8-
J. A20032/17


            ....

            Q.     Do you recall [appellant] saying he didn’t want
                   to [sell his portion of the Property to appellees]?

            A.     I do recall that, yes.

            Q.     Okay. So, then you must recall me saying it if
                   you recall him saying he didn’t want to do it.

            A.     I recall [appellant] saying, on many occasions,
                   the he did not want to sell.

            ....

            Q.     And you don’t remember [appellant] agreeing
                   that he was going to have [appellees] buy him
                   out? You don’t remember any of that?

            A.     No, I don’t. I remember [appellant] saying that
                   he did not want to sell.

            Q.     When did he say that?

            A.     On many different occasions.

Id. at 26-28. Lastly, because the certified record does not contain a written

transcript of the April 12, 2016 magisterial proceedings, including the

discussion of the purported agreement that took place in Magistrate McGraw’s

back office, the record before us fails to support the trial court’s conclusions.

      Based on the forgoing, we reverse the February 14, 2017 order of the

trial court granting appellees’ petition to enforce settlement.4

      Order reversed. Case remanded. Jurisdiction relinquished.




4 In light of our disposition, we need not address appellant’s remaining claim
of trial court error. (See appellant’s brief at 13.)


                                       -9-
J. A20032/17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/26/2018




                          - 10 -